Citation Nr: 0402366	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from March 1971 to March 1973, 
September 1977 to December 1977, and from November 1981 to 
December 1984.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran has asserted entitlement to a total disability 
rating based on individual unemployability in his notice of 
disagreement received in October 2001, and to a 100 percent 
rating for his psychiatric disability in a statement dated in 
August 2002.  However, while the Board therefore recognizes 
an inferred claim for a total disability rating based on 
individual unemployability, in light of the Board's decision 
to grant a 100 percent rating on a schedular basis, the claim 
has been rendered moot and referral would not entitle the 
veteran to any greater benefit.  


FINDING OF FACT

The veteran's major depression is manifested by symptoms that 
are productive of total occupational and social impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for major depression have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  The veteran has 
been furnished with appropriate Department of Veterans 
Affairs (VA) examinations to assess the severity of his major 
depression and the record contains private fee-basis 
examination and treatment records that further enable the 
Board to assess the level of disability associated with his 
psychiatric disability.  In addition, the veteran has been 
provided with notice of the VCAA and the other applicable law 
and regulations in correspondence dated in June 2001 and the 
June 2002 statement of the case, and there is no indication 
that there are any outstanding pertinent treatment records or 
other documents that have not been obtained or that are not 
already sufficiently addressed in documents contained within 
the claims file.  

Moreover, while the correspondence from the regional office 
(RO) notifying the veteran of the evidence needed to 
substantiate his claim, and of the respective duties of the 
VA and the veteran in obtaining that evidence, may not have 
been adequate pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), and/or the claim may not have otherwise 
been developed in compliance with the VCAA guidelines, in 
light of the Board's decision to grant the veteran a 100 
percent schedular rating for major depression, any failure to 
notify and/or assist under the VCAA cannot be considered 
prejudicial to the veteran.  Accordingly, the Board concludes 
that no further notice and/or development are required in 
this matter under the VCAA.

The history of this disability shows that service connection 
was originally granted for major depression in May 1989 based 
on service medical records and recent diagnoses that included 
depression.  The veteran was assigned a 50 percent rating 
from December 1984.

A November 1990 rating decision denied the veteran's claim 
for an increased evaluation on the basis that the evidence 
did not demonstrate more than considerable social and 
industrial impairment. 

A May 2000 private fee-basis examination report from Dr. G. 
reflects that the examiner had been treating the veteran 
since May 1992.  Mental status examination revealed that the 
veteran exhibited no interpersonal relations prior to the 
examination and that his behavior was extremely monotonous 
and dull.  The veteran also spoke in a monotonous voice and 
while he accepted interruptions, he would thereafter 
monologue in a soft monotonous voice.  He also evidenced 
severe psychomotor slowness, the examiner noting that his 
phrases were mostly logical and coherent, but that when he 
was spontaneous, there was an erratic flow of ideas.  The 
veteran's orientation was noted to be erratic during his 
whole period of treatment.  He was also found to be poorly 
oriented in time and space.  The veteran also coped with 
suicidal ruminations and unrealistically believed that he 
would be rejoining the Army.  The prognosis was that the 
veteran was a high risk, with borderline decompensation.  

The actual Axis I diagnosis was schizophrenia, 
undifferentiated type, characterized by occasional 
hallucinations and delusions, ideation, frequent derailment 
of ideas, almost catatonic behavior and very dulled affect, 
and major depression, chronic and monotonous, with a sense of 
nihilism, suicidal ideation and ruminations and total loss of 
drives.  

The examiner noted that the veteran was unable to obtain 
employment or persist in a task, and lived in a "hut" at 
his mother's home in the mountains.  The examiner assigned a 
global assessment of functioning (GAF) scale score of less 
than 50 as a result of the veteran's lack of friends and 
inability to obtain or maintain employment, a score of 40 for 
major impairment in several areas-work, judgment, thinking, 
and mood, a score of 30 for behavior moderately influenced by 
hallucinations and/or flashbacks, and a score of 20 relating 
to the danger of hurting himself or others and one suicidal 
episode followed by ruminations.  

The examiner concluded that the chronicity of the veteran's 
illness, the severity of symptoms, prolonged treatment 
without remission, and actual mental status made the veteran 
totally and permanently unable to engage in productive labor.

VA mental disorders examination in June 2001 revealed that 
the veteran reported that he was waiting to be returned to 
military service.  He also reported having periods of feeling 
that his body was not his.  Objective examination revealed 
that the veteran denied remembering his physical address or 
telephone.  His mood was slightly depressed and his affect 
constricted.  His concentration was fair and memory good.  No 
thought or perceptual disorders were elicited.  The veteran 
was not found to be hallucinating or suicidal and judgment 
and insight were considered fair.  The Axis I diagnosis was 
major depression and the veteran was assigned a GAF of 50.  

Subsequent social and industrial survey in July 2001 revealed 
that the veteran had been unemployed since 1984.  The veteran 
stated that he was waiting for his colonel to come to get him 
to take him back into the Army.  He further stated that he 
had been waiting for this since he came back from Vietnam.  
He further noted having suicidal ideation, difficulty 
sleeping, depression, and wanting to be alone all the time.  

In a statement from Dr. G. dated in February 2002, Dr. G. 
indicated that the veteran suffered from major depression 
with psychotic traits.  He further noted that the veteran was 
a high risk with adhedonia and suicidal ideation, and 
requested that hospitalization be considered.

VA mental disorders examination in May 2002 revealed that the 
examiner did not have the benefit of reviewing either the 
claims file or medical records in conjunction with the 
examination.  Three months earlier, the veteran reported 
feeling severely depressed with auditory hallucinations, and 
subjectively, he further reported current feelings of 
sadness, depression, irritability, difficulties with sleep, 
adhedonia, inability to concentrate, and recurrent thoughts 
of death.  The veteran also complained of restlessness and 
feelings that people were conspiring to harm him.  Mental 
status examination revealed no evidence of psychomotor 
retardation or agitation and thought process was considered 
coherent and logical.  The veteran was found, however, to 
present delusions or persecutions, with ideas of reference in 
the content of thought.  The veteran denied any suicidal 
ideas at this time, mood was depressed, and affect blunted 
and appropriate.  There was no evidence of hallucinations and 
the veteran's memory was intact for all events.  His judgment 
and insight were considered poor and his abstraction capacity 
was impaired.  The diagnosis was major depressive disorder, 
recurrent, severe with psychotic features, and the veteran 
was assigned a GAF of 50.  The examiner opined that the 
veteran was not able to manage his own funds and was not able 
to work due to his poor judgment, insight, and abstraction 
capacity, and delusional ideas in his content of thought.


II.  Rating Criteria and Analysis

The veteran's service-connected major depression has been 
evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, under the "new" rating 
criteria for neuropsychiatric disabilities which took 
effective on November 7, 1996.  As the veteran's claim for an 
increased rating was filed after that date, the evaluation of 
this service-connected disability will be based on 
consideration of only the "new" criteria.  

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The veteran has not been meaningfully employed since 1984, 
and while the RO found that the June 2001 VA examiner's 
findings were of more probative value due to a survey that 
was conducted in conjunction with that examination, the 
examiner's examination report finding that the veteran was 
not suicidal or homicidal seems to be inconsistent with a 
reference to suicidal ideation noted by the veteran during 
the July 2001 survey.  In addition, despite the fact that the 
examiner noted that the veteran was waiting to be returned to 
the military (the survey actually mentioned that he had been 
waiting for this since Vietnam) and complained of periods 
where he felt that his body did not belong to him, the 
examiner indicated that he found no thought or perceptual 
disorders.  

In addition, while the June 2001 VA examiner seems to 
overlook or understate the above-noted findings, he still 
proceeded to assign a GAF of 50 for the veteran's major 
depression, and the record reflects consistent GAF scores of 
50 or less by all of the veteran's examiners.  

More importantly, however, the Board is impressed by the fact 
that the veteran's primary treating physician since May 1992 
has diagnosed major depression, chronic and monotonous, with 
a sense of nihilism, suicidal ideation and ruminations, and 
that after also diagnosing major depressive disorder, the May 
2002 VA examiner opined that the veteran was not able to 
manage his own funds and was not able to work due to his poor 
judgment, insight, and abstraction capacity, and delusional 
ideas in his content of thought.  

Thus, as a result of all of the evidence of record, the Board 
finds that the veteran is entitled to a 100 percent 
disability evaluation.  The record indicates that the veteran 
has very little interest in anything, and although the 
veteran maintains contact with members of his immediate 
family, the record as a whole is reflective of limited social 
contact, and found to be indicative of significant social 
impairment.  The veteran also experiences feelings of 
sadness, depression, irritability, difficulties with sleep, 
adhedonia, inability to concentrate, and other symptoms that 
have been related solely to his service-connected disability.  
Moreover, the evidence reflects that his disability is a 
significant factor in his unemployability, and that such 
disability is associated with the type of significant 
cognitive impairment and delusions that are consistent with 
the type of impairment in thought process required for a 
total rating.  The Board notes that to find otherwise would 
also be inconsistent with the May 2002 VA examiner's 
conclusion that the veteran is not currently competent to 
manage VA compensation benefits.  Therefore, the Board is 
persuaded that the veteran's service-connected major 
depression when viewed longitudinally, is manifested by the 
type of gross impairment in thought processes or 
communication, persistent danger of hurting self or others, 
persistent delusions, and inappropriate behavior consistent 
with total occupational and social impairment under the 
"new" criteria for neuropsychiatric disabilities which took 
effect on November 7, 1996.  Accordingly, a 100 percent 
rating is in order.  38 C.F.R. § 4.130, Diagnostic Code 9434.





ORDER

A 100 percent rating for major depression is granted, subject 
to the legal criteria governing payment of monetary benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



